Citation Nr: 9915992	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-38 292	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for mucoepidermoid 
carcinoma of the right oral cavity, cheek, mandible, and 
neck, including as due to exposure to the herbicide Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel



INTRODUCTION

The veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran initially requested a 
personal hearing before a Member of this Board, however, in 
February 1999, he submitted a written withdrawal of his 
hearing request.  


FINDINGS OF FACT

1.  Sufficient evidence is contained in the claims file to 
render an equitable decision on the issue on appeal.

2.  The veteran served in the area of Vietnam during the 
Vietnam Era, and thus may have been exposed to the herbicide 
known as Agent Orange, although such exposure has not been 
proven.

3.  The veteran's acute and transitory episode of 
hyperkeratosis of the left buccal mucosa in service has not 
been shown to be causally related to his later development of 
mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible and neck.

4.  The veteran's type of mucoepidermoid carcinoma is not 
presumptively recognized by VA as etiologically related to 
exposure to herbicides, such as Agent Orange, which were used 
in the Republic of Vietnam during the Vietnam Era.

5.  The veteran's private physician opined that it is as 
least as likely as not that his carcinoma was caused by 
exposure to Agent Orange; the private physician asserted that 
the veteran's type of carcinoma ought to be afforded the same 
presumption as are cancers arising from the salivary mucosa 
in the tracheal and bronchial trees, but did not provide any 
medical research to support that assertion.

6.  An opinion from the Under Secretary of Health, obtained 
by the RO, indicates that there are no research findings to 
support the position that the veteran's type of 
mucoepidermoid carcinoma is etiologically related to exposure 
to herbicides such as Agent Orange.


CONCLUSION OF LAW

Mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible and neck was not incurred in or as the veteran's 
active service, and was not caused by exposure to herbicides 
such as Agent Orange.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of  38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309.
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne; Hodgkin's Disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; acute and subacute peripheral 
neuropathy;  multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

For presumptive service connection to apply, the diseases 
listed at 38 C.F.R. § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda must have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 
1045 (Fed. Cir. 1994).

The veteran's service medical records showed no complaints or 
findings of mucoepidermoid carcinoma.  In October 1964 
hyperkeratotic areas were noted in the left buccal mucosa 
with fissures of the tongue and lower lip, the right buccal 
mucosa from the commissure to the second molar area showed 
dark pigmentation.  It was noted that the veteran had 
decreased his cigarette smoking from one to one half packs 
per day.  No problems were noted with the veteran's oral 
cavity, neck, mandible, or cheek during his May 1967 service 
separation examination.
Service personnel records and statements submitted by the 
veteran show that he served in the Navy, on a vessel 
stationed off-shore of Vietnam.  The Agent Orange Veteran 
Payment Program issued a decision in October 1994 denying him 
participation in that program due to the location of his 
service.  The veteran asserts, however, that he was exposed 
to herbicides such as Agent Orange when the defoliant spray 
blew off shore from the land, and when it was dumped from 
planes over the water in emergency situations.

The claims file contains records of the veteran's treatment 
by private medical care providers including the Methodist 
Medical Center of Illinois, Krishna Kalyan-Raman, M.D., of 
Peoria, Illinois, and Harrison C. Putman, III, M.D., of 
Peoria, Illinois, all of which have been reviewed by the 
Board.  In June 1984 a lesion was removed from the veteran's 
lower lip, which was apparently benign.  In August 1985, he 
presented at the Methodist Medical Center of Illinois with 
complaints of a mass in the right cheek area.  It was noted 
that the veteran had a past history of smoking, and that he 
was a social alcohol user.  Dr. Putman's records note that in 
August 1985 two of the veteran's teeth were extracted and the 
area below them was explored in an effort to determine the 
cause of the veteran's pain and mass.  Grade IV 
mucoepidermoid carcinoma was discovered and excised from the 
right jaw and neck. 

In July 1991, the veteran filed a claim for service 
connection for his mucoepidermoid carcinoma, asserting that 
it was caused by exposure to Agent Orange in service.  In 
support of his claim, he submitted numerous articles 
concerning the use of Agent Orange during the Vietnam Era, 
mucoepidermoid carcinoma, and the health problems of veterans 
who were exposed to Agent Orange.  Additionally, he submitted 
a Herbicide Status Report, apparently issued by the United 
States Army, which shows that on certain occasions pilots 
carrying supplies of Agent Orange had to dump those loads 
over water in emergency situations.  All of these articles, 
and the report, have been reviewed by the Board.

The veteran's private physician, Dr. Putman, submitted copies 
of his treatment records for the period from August 1985 
through April 1995, a copy of his curriculum vitae, and 
letters dated in November 1995, October 1996, December 1996, 
August 1997, and April 1998 concerning his medical opinion 
with regard to the veteran's carcinoma.  These have all been 
reviewed and considered by the Board.

In his December 1996 letter, Dr. Putman noted that he was a 
private practitioner who did not conduct research into Agent 
Orange exposure, and thus did not have any scientific studies 
to submit to support his assertion that the veteran's type of 
minor salivary gland tumor should be given equal 
consideration for service connection along with tumors of the 
pharynx, larynx, trachea, bronchus, or esophagus.  

In his April 1998 letter, Dr. Putman stated that the veteran 
had invasive mucoepidermoid carcinoma arising in the minor 
salivary gland mucosa overlying the mandible and invading the 
mandible and neck.  He opined that the veteran's exposure to 
Agent Orange represented a significant causal etiology for 
this carcinoma.  He stated that Agent Orange has been shown 
to be associated with virtually the identical type of cancer 
in the tracheal and bronchial trees arising from identical 
types of salivary mucosa in those structures.  He further 
opined that it was at least as likely as not that Agent 
Orange exposure was the cause of the veteran's tumor. 

The RO sought a medical opinion from the Director of the VA 
Compensation and Pension Service concerning this veteran's 
case.  In November 1998, the Director referred the veteran's 
claims file to the Under Secretary for Health for review and 
analysis of the relationship between dioxin exposure and the 
development of mucoepidermoid carcinoma.

Later in November 1998, the Director of the Compensation and 
Pension Service notified the RO that the Under Secretary for 
Health had issued a medical opinion advising that there is no 
known association between hyperkeratosis of the buccal mucosa 
[which was noted in service] and the development of 
mucoepidermoid carcinoma.  Additionally, the Under Secretary 
reported that there was no documented scientific evidence of 
a relationship between dioxin exposure and mucoepidermoid or 
salivary gland carcinoma, and that mucoepidermoid carcinoma 
can occur in the larynx, but is rare.  Salivary gland-type 
carcinomas do occur in the lower respiratory tract, but there 
did not seem to be any documented link of increased risk 
between the two sites. 

The Under Secretary concluded that there would need to be 
persuasive epidemiological findings of an association between 
exposure to herbicides and increased risk of carcinoma of the 
salivary gland to warrant a determination of service 
connection.  Merely showing that malignancies of the same 
histologic type could arise in different parts of the body 
would not suffice.  Further, the histologic type that was 
found in salivary gland cancer was only rarely seen in 
laryngeal cancer.  The Under Secretary provided copies of the 
underlying expert opinions upon which this conclusion was 
based, including copies of the research studies cited 
therein.

Upon consideration of all the evidence of record the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The service medical records do not contain 
any complaints or findings of carcinoma, and the acute and 
transitory hyperkeratosis observed in the veteran's left 
buccal mucosa during service has not been shown to be 
causally related to the development of mucoepidermoid 
carcinoma of the right oral cavity, cheek, mandible, and 
neck.  

Further, although the veteran's private physician Dr. Putman 
may otherwise have fine credentials, he, by his own 
admission, has not done research on the medical consequences 
of Agent Orange exposure.  The expert opinions relied upon by 
the Under Secretary of Health in reaching the determination 
that no causal relationship between Agent Orange exposure and 
this veteran's mucoepidermoid carcinoma had been shown, 
however, were based upon the results of such scientific 
research.  Thus, the Board accords them greater weight.

As mucoepidermoid carcinoma of the right oral cavity, cheek, 
mandible and neck is not one of the disorders considered by 
the VA to be etiologically related to exposure to Agent 
Orange, and as insufficient evidence has been submitted to 
show that it is otherwise causally related to the veteran's 
active service or to exposure to Agent Orange in service, 
this appeal must be denied.  38 C.F.R. §§ 3.307, 3.309(e).  
The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for mucoepidermoid 
carcinoma of the right oral cavity, cheek, mandible and neck, 
including as due to exposure to Agent Orange, is denied.



		
HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

